DOCUMENTS UNDER SEAL
                    Case 3:21-cr-00274-CRB Document 15 Filed 07/15/21 Page 17of 1
                                                          TOTAL TIME (m ins):
M AGISTRATE JUDGE                        DEPUTY CLERK                              REPORTER/FTR
M INUTE ORDER                            Stephen Ybarra                            11:24 - 11:31
MAGISTRATE JUDGE                         DATE                                      NEW CASE         CASE NUMBER
Alex G. Tse                              July 15, 2021                                              3:21-cr-00274-CRB-2
                                                    APPEARANCES
DEFENDANT                                AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                     PD.     RET.
Jarrod Copeland                                   Y        P       John Ambrosio                          APPT.
U.S. ATTORNEY                            INTERPRETER                          FIN. AFFT                 COUNSEL APPT'D
Frank Riebli                             n/a                                  SUBMITTED

PROBATION OFFICER          PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR                PARTIAL PAYMENT
                           Brad Wilson                             APPT'D COUNSEL                  OF CJA FEES
                                      PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                           STATUS
                                                                                                            TRIAL SET
       I.D. COUNSEL              ARRAIGNMENT              BOND HEARING         IA REV PROB. or              OTHER
                                                                               or S/R
       DETENTION HRG             ID / REMOV HRG           CHANGE PLEA          PROB. REVOC.                 ATTY APPT
                                                                                                            HEARING
                                                   INITIAL APPEARANCE
        ADVISED                ADVISED                   NAME AS CHARGED             TRUE NAME:
        OF RIGHTS              OF CHARGES                IS TRUE NAME
                                                      ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON             READING W AIVED               W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT               SUBSTANCE
                                                       RELEASE
      RELEASED          ISSUED                     AMT OF SECURITY        SPECIAL NOTES                 PASSPORT
      ON O/R            APPEARANCE BOND            $                                                    SURRENDERED
                                                                                                        DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                 DETAINED        RELEASED      DETENTION HEARING               REMANDED
      FOR             SERVICES                                               AND FORMAL FINDINGS             TO CUSTODY
      DETENTION       REPORT                                                 W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                           PLEA
   CONSENT                    NOT GUILTY                  GUILTY                    GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                CHANGE OF PLEA              PLEA AGREEMENT            OTHER:
   REPORT ORDERED                                         FILED
                                                      CONTINUANCE
TO:                              ATTY APPT               BOND                  STATUS RE:
7/20/21                          HEARING                 HEARING               CONSENT                    TRIAL SET

AT:                              SUBMIT FINAN.            PRELIMINARY          CHANGE OF                  Set Further
                                 AFFIDAVIT                HEARING              PLEA                       Proceedings
10:30 AM                                                  _____________
BEFORE HON.                      DETENTION                ARRAIGNMENT          MOTIONS                    JUDGMENT &
                                 HEARING                                                                  SENTENCING
AGT
       TIME W AIVED              TIME EXCLUDABLE          IDENTITY /           PRETRIAL                   PROB/SUP REV.
                                 UNDER 18 § USC           REMOVAL              CONFERENCE                 HEARING
                                 3161                     HEARING
                                               ADDITIONAL PROCEEDINGS
This proceeding held via Zoom video conference. DPPA advised. AUSA orally moves to unseal the entire case - Granted.


                                                                                       DOCUMENT NUMBER:
